          Case 7:14-cv-10290-JCM Document 152 Filed 03/29/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANGEL D. LEBRON, JR.,
                             Plaintiff,                      ORDER

                       -against-                             14-CV-10290 (PMH)
SGT. MICHAEL F. MRZYGLOD, et al.,
                             Defendants.


PHILIP M. HALPERN, United States District Judge:

         The Southern District of New York has reconfigured courtrooms and other spaces in its

courthouses to allow civil jury trials to proceed as safely as possible during the COVID-19

pandemic. Under the centralized calendaring system currently in place for the Hon. Charles L.

Brieant Federal Building and Courthouse in White Plains, New York, the Clerk’s Office schedules

up to three jury trials to begin on each day of jury selection: two primary cases and one back-up

case that may proceed if either of the two primary cases down not go forward.

         The Clerk’s Office has notified the Court that this case has been scheduled as the back-up

case scheduled to start on June 14, 2021. That means that this case will proceed on June 14, 2021

if either of the two primary cases do not go forward. The case must be trial-ready for that date. If

the case cannot proceed on that date, the Court will seek another jury trial date for as soon as

possible thereafter.


                                                  SO ORDERED:

Dated:     White Plains, New York
           March 29, 2021

                                                 PHILIP M. HALPERN
                                                 United States District Judge
